COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 RUSSELL D. MILLER AND
 JULIET INVESTMENTS, INC.,                     §              No. 08-13-00091-CV

                       Appellants,             §                  Appeal from

 v.                                            §              168th District Court

 DARLENE ARGUMANIZ,                            §            of El Paso County, Texas
 INDIVIDUALLY AND ON BEHALF OF
 ARGMIL, INC.,                                 §             (TC # 2013DCV1031)

                       Appellees.              §


                                CORRECTED JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment with respect to the award of past economic damages for fraud. We therefore affirm

that part of the judgment of the court below. We reverse and render judgment in Russell’s favor

on the awards for past and future lost profits on the breach of fiduciary duty claim. We reverse

the trial court’s award of damages for mental anguish and render judgment in favor of

Appellants.   We likewise reverse and render judgment in Russell’s favor on the award of

attorneys’ fees. The remainder of the judgment is affirmed, in accordance with the opinion of

this Court.
       We further order that Appellee recover from Appellant and its sureties, if any, see

TEX.R.APP.P. 43.5, on the judgment and all costs, both in this Court and the court below for

which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF FEBRUARY, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment)




                                                2